ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of--                                )
                                            )
NOVA Technology Corporation                 )      ASBCA Nos. 57783, 57909
                                            )
Under Contract No. N66001-05-C-8015         )

APPEARANCE FOR THE APPELLANT:                      Mr. Michael Campbell
                                                    President

APPEARANCES FOR THE GOVERNMENT:                    E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Stephen R. Dooley, Esq.
                                                    Senior Trial Attorney
                                                   Kathleen P. Malone, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Boston, MA

                               ORDER OF DISMISSAL

       The dispute which is the subject of these appeals having been settled, the appeals
are hereby dismissed with prejudice subject to reinstatement only in the event the
settlement is not consummated. Any request to reinstate the subject appeals must be filed
within 6 months of the date of this order.

      Dated: 8 January 2014




                                                Administrative
                                                Armed Services
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 57783, 57909, Appeals of NOVA
Technology Corporation, rendered in conformance with the Board's Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2